DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 1 recites a first limitation “wherein the header section, the disk, and the tubular section each comprise a thermoplastic polymer” (underlining added). Subsequently, claim 4 recites “wherein the thermoplastic polymer is PETG.” In view of these findings, Examiner is interpreting the first limitation as requiring that the header section, the disk, and the tubular section each comprise the same thermoplastic polymer. If Applicant believes that another interpretation should be applied then Applicant’s helpful guidance is respectfully requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka1 in view of Hertzler.2
With respect to claim 1, the following analysis applies.
Overview of Tanaka
Tanaka discloses a filtration device. (Tanaka FIG. 1 (depicting a hollow fiber membrane module 1).) Tanaka’s filtration device comprises: a header section 6 having an inlet; a disk 4 having a plurality of bores, each bore holding a first end of a semipermeable hollow fiber membrane protruding from the disk; and a tubular section 3 having an outlet 14. (Id.) Each semipermeable hollow fiber membrane is sealed at its respective second end. (Id. ¶¶ 24, 61.) As shown in Figure 1 of Tanaka: (A) the header section covers a first face of the disk; (B) the tubular section covers a second face of the disk, said second face being opposite to the first face; (C) the tubular section encloses the semipermeable hollow fiber membranes. Tanaka suggests that the header section, and the tubular section can each be made of a thermoplastic polymer: inter alia, polypropylene. (Tanaka ¶ 67.) Tanaka further suggests that the disk can be made from a polymer. (Tanaka ¶ 60 (suggesting that the disk can be made from a “synthetic polymer resin”).)
Claim elements not expressly taught or suggested by Tanaka
Tanaka does not appear to specify: (1) that its inlet is for liquid; (2) that its outlet is for liquid; (3) that the header section, the disk, and the tubular section each comprise the same thermoplastic polymer; and (4) that the disk comprises one of the IR-absorptive pigments listed in the claim.
The limitations “inlet for liquid” and “outlet for liquid” are not being given patentable weight beyond merely requiring structures (e.g., openings) which are capable of serving as an inlet and outlet, respectively
The instant claim recites the limitations “an inlet for liquid” and “an outlet for liquid”. Previously it has been held that “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937 (CCPA 1963); see also In re Young, 75 F.2d 996 (CCPA 1935). It has also been held that “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In view of these holdings, the instant limitations appear to be directed to materials worked upon by the claimed inlet and outlet, respectively. Furthermore, these limitations appears to be directed to ways in which the claimed apparatus is intended to be employed. As such, the aforementioned limitations are not being given patentable weight—beyond merely requiring, inter alia, a structure capable of functioning as an inlet in the header section and a structure capable of functioning as an outlet in the tubular section—because: (1) inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (Otto supra; Young supra); and (2) a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus (Masham supra).
Thermoplastic polymer; IR-absorptive pigment
Hertzler discloses suitable materials for forming a dialyzer. (Hertzler ¶¶ 7, 10, 13.) In particular, Hertzler suggests that an end cap (i.e., a header section) and a housing (i.e., a tubular section) can be joined together by placing a thermoplastic material between the two items and applying welding. (Id. ¶ 13; FIGs. 1, 2.) Hertzler further suggests that each of the housing, end cap, and thermoplastic material therebetween can be made of polypropylene. (Tanaka ¶¶ 10, 13.) Hertzler also suggests that the thermoplastic material located between its header section and its tubular section can include an IR-absorptive pigment: inter alia, carbon black, IR-absorptive inorganic pigments, and IR-absorptive organic pigments. (Hertzler ¶ 16.)
Previously, the courts have held that the selection of a known material based on its suitability for its intended use can support a prima facie obviousness determination. See MPEP § 2144.07 (citing In re Leshin, 277 F.2d 197, 200 (CCPA 1960) (“Mere selection of known plastics to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use, would be entirely obvious.…”); Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 335 (1945) (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put into the last opening in a jig-saw puzzle. It is not invention.”); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 1425 (Fed. Cir. 1988) (A claimed agricultural bagging machine was found to differ from a prior art machine only in that brake means of the claimed machine were hydraulically operated whereas the prior art machine’s brakes were mechanically operated. The claimed machine was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.)). Additionally, it has further been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007).
At the time Applicant’s invention was effectively filed, Hertzler’s disclosure would have reasonably suggested to a person having ordinary skill in the art (“PHOSITA”) that a header section and a tubular section can be joined together by placing a thermoplastic material between both sections and then applying welding. Likewise, Hertzler’s disclosure would have further suggested that the thermoplastic material between said sections can include IR-absorbers such as carbon black, IR-absorptive inorganic pigments, and IR-absorptive organic pigments. (Hertzler ¶ 16.) In view of these findings, it is respectfully submitted that at the time Applicant’s invention was effectively filed it would have been obvious to one skilled in the art to combine the teachings of Hertzler with the teaching of Tanaka, viz., such that Tanaka’s header section, disk, and tubular section each comprise a thermoplastic polymer (e.g., polypropylene): in order to: (1) provide suitable materials for joining the header section and tubular section; and (2) yield the predictable result of forming a welded module. Leshin, 277 F.2d at 200; Sinclair, 325 U.S. at 335; Ryco, 857 F.2d at 1425; KSR, 550 U.S. at 415–17.
With respect to claim 2, the instant combination does not appear to specify that the IR-absorptive material comprises phthalocyanine. Hertzler suggests that phthalocyanine was a suitable IR-absorptive material for its invention. (Hertzler ¶ 9; claim 3.) Thus, it is respectfully submitted that at the time Applicant’s invention was effectively filed it would have been obvious to one skilled in the art to modify the invention of the instant combination such that the IR-absorptive material is phthalocyanine, in order to: (1) provide a suitable thermoplastic material for joining the header section and tubular section; and (2) yield the predictable result of forming a welded module. Leshin, 277 F.2d at 200; Sinclair, 325 U.S. at 335; Ryco, 857 F.2d at 1425; KSR, 550 U.S. at 415–17.
With respect to claim 3, for the reasons set forth in § 3.4.1(D), using carbon black as an IR-absorptive material is considered to be within the teaching of the instant combination. In addition, however, Hertzler suggests that carbon black was a suitable IR-absorptive material for its invention. (Hertzler ¶ 9; claims 2, 4.) Thus, it is respectfully submitted that at the time Applicant’s invention was effectively filed it would have been obvious to one skilled in the art to modify the invention of the instant combination such that the IR-absorptive material is carbon black, in order to: (1) provide a suitable thermoplastic material for joining the header section and tubular section; and (2) yield the predictable result of forming a welded module. Leshin, 277 F.2d at 200; Sinclair, 325 U.S. at 335; Ryco, 857 F.2d at 1425; KSR, 550 U.S. at 415–17.
With respect to claims 5 and 6, for the reasons set forth in § 3.4.1(D), the concepts of the header section and the tubular section being bonded, as well as welded, to the disk are considered to be within the teaching of the instant combination.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanaka and Hertzler—in view of Fortuna.3
With respect to claim 4, the instant combination does not appear to specify that the thermoplastic polymer is PETG. Fortuna suggests that PETG was a suitable thermoplastic for providing joining of components via welding. (Fortuna paragraph bridging 8–9; claim 3.) As such, it is respectfully submitted that at the time Applicant’s invention was made, it would have been obvious to one skilled in the art to select PETG as the thermoplastic of the instant combination in order to: (1) provide a suitable thermoplastic material for joining the header section and tubular section; and (2) yield the predictable result of forming a welded module. Leshin, 277 F.2d at 200; Sinclair, 325 U.S. at 335; Ryco, 857 F.2d at 1425; KSR, 550 U.S. at 415–17.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanaka and Hertzler—in view of Tamai.4
With respect to claim 7, the instant combination does not appear to specify the claimed: inner diameter, wall thickness, and ratio of inner diameter to wall thickness. Tamai discloses a hollow fiber membrane having a self-supporting design. (Tamai Abstract.) Tamai suggests that its membrane is suitable for water treatment. (Id. Title.) Tamai teaches that the strength of a hollow fiber membrane is determined by factors such as inner diameter and thickness. (Id. ¶ 75.) Tamai further teaches that its wall thickness can be about 0.15 to 2.4 mm (i.e., 150 to 2,400 µm) and that its inner diameter can be 1.6 to 9.4 mm (id. ¶¶ 74, 76). Previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). In view of the foregoing, the range of the instant claim overlaps with Tamai’s disclosed ranges. Thus, in accordance with MPEP § 2144.05(I), it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to select values within these respective overlapping ranges: inter alia, since Tamai suggests that such values were (1) suitable for providing a self-supporting  membrane; and (2) suitable for providing water treatment.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanaka and Hertzler—in view of Shibata.5
With respect to claim 8, the instant combination does not appear to specify that the claimed mean flow pore size. Shibata discloses a hollow fiber membrane having an average flow pore diameter within the range of 0.1–0.5 µm. (Shibata, sentence bridging pp. 2–3.) Shibata suggests that its hollow fiber membrane was suitable for providing water purification. (Id. p. 1, ll. 10–13.)
Previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). In view of the foregoing, the range of the instant claim overlaps with Shibata’s disclosed range. Thus, in accordance with MPEP § 2144.05(I), it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to select values within the overlapping range: inter alia, since Shibata suggests that such values were suitable for providing purification of water.
Response to Remarks6
Based on the claim amendments, the previous rejections under 35 U.S.C. § 112 have been withdrawn. Applicant’s remarks are respectfully acknowledged but are unpersuasive. 
Applicant argues that Hertzler does not disclose an inlet. (Remarks 7.) Applicant’s arguments are unpersuasive for the reasons provided in § 3.4.1(C) supra.
Applicant argues that Tanaka and Hertzler teach away from the claimed invention. (Remarks 7–8.) In response, it is respectfully submitted that “[a] reference does not teach away . . . if it merely expresses a general preference for an alternative invention but does not 'criticize, discredit, or otherwise discourage' investigation into the invention claimed.” DePuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314, 1327 (Fed. Cir. 2009). Rather, teaching away requires “clear discouragement” from implementing a technical feature. In re Ethicon, Inc., 844 F.3d 1344, 1351 (Fed. Cir. 2017). Applicant fails to cite any portion of Tanaka or Hertzler that criticizes or discredits the claimed invention. As such, Applicant’s remarks asserting that these reference teach away from the claimed invention (Remarks 7–8) are found unpersuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        










    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 2007/0163942 A1, published July 19, 2007 (“Tanaka”).
        2 EP 2 883 597 A1, published June 17, 2015 (“Hertzler”).
        3 EP 0 105 858 A2, published April 18, 1984 (“Fortuna”).
        4 US 2012/0325746 A1, published December 27, 2012 (“Tamai”).
        5 WO 2012/043672 A1, published April 5, 2012 (“Shibata”).
        6 Remarks filed March 7, 2022.